869 F.2d 1490
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alan Wayne GENTRY, Plaintiff-Appellant,v.P.W. KEOHANE, Jerry Kirkman, Jorge Palacios, Glen Bennett,James Walters, Steve Gurley, Michael Washington,Dr., Defendants-Appellees.
No. 89-5080.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1989.

1
Before RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges, and ROBERT HOLMES BELL, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Review of the papers before the court indicates that appellant filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Western District of Tennessee.  In connection with that cause of action, appellant also filed a motion for the appointment of counsel, which the district court denied by order entered November 29, 1988.  Appellant subsequently filed this appeal from that order.  As of this date, the district court has not entered a final order or judgment as to appellant's cause of action.


4
This court lacks jurisdiction over the appeal.  Orders denying a motion for the appointment of counsel are not final and appealable.   Miller v. Simmons, 814 F.2d 962, 964-65 (4th Cir.), cert. denied, --- U.S. ----, 108 S.Ct. 246 (1987);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 760-64 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation